Case 20-11620-abl Doc15 Entered 04/02/20 17:18:40 Page 1 of 28

DocuSign Envelope ID: 85D3F F5F-7244-4703-AEA0-9994FA5AC97C

Fill in this information to identify the case:

Debtorname Globe Photo, Inc.

United States Bankruptcy Court for the: DISTRICT OF NEVADA

 

Case number (if known) 20-11620-abl
OO Check if this is an
amended filing

 

 

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/19

 

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number (if known).

Income

1. Gross revenue from business

 

 

 

CI None.
Identify the beginning and ending dates of the debtor's fiscal year, Sources of revenue Gross revenue
which may be a calendar year Check all that apply (before deductions and
exclusions)

From the beginning of the fiscal year to filing date: I Operating a business $40,000.00
From 1/01/2020 to Filing Date

O other
For prior year: @ Operating a business $469,164.00
From 1/01/2019 to 12/31/2019 OO

O Other
For year before that: I Operating a business $2,039,931 .00
From 1/01/2018 to 12/31/2018 O

Other

 

2. Non-business revenue
Include revenue regardiess of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

® None.

Description of sources of revenue Gross revenue from
each source
(before deductions and
exclusions)

List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before flling this case
List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
and every 3 years after that with respect to cases filed on or after the date of adjustment.)

0 None.
Creditors Name and Address Dates Total amount of value Reasons for payment or transfer
Check all that apply
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Banknuptcy
Case 20-11620-abl Doc15 Entered 04/02/20 17:18:40 Page 2 of 28

DocuSign Envelope ID: 85D3F F5F-7244-4703-AEA0-9994FA5AC97C

 

 

Debtor Globe Photo, Inc. Case number (itknown) 20-11620-abl
Creditors Name and Address Dates Total amount of value Reasons for payment or transfer
Check all that apply
31. See Attached. $0.00 ©) Secured debt

0 Unsecured loan repayments
@ Suppliers or vendors

§ Services
0 Other__

 

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
listed in line 3. Insiders include officers, directors, and anyone in contro! of a corporate debtor and their relatives; general partners of a partnership
debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

None.

Insider's name and address Dates Total amount of value = Reasons for payment or transfer
Relationship to debtor

4.1. Stuart Scheinman $80,000.00 Basic Payroll

11700 W. Charleston Blvd., # 170-302
Las Vegas, NV 89135

4.2. Daniel Diedwardo $80,000.00 Basic Payroll

 

5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

B® None

Creditors name and address Describe of the Property Date Value of property

6. Setoffs
List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
debt.

@ None

Creditors name and address Description of the action creditor took Date action was Amount
taken

Legal Actions or Assignments

7, Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
in any capacity—within 1 year before filing this case.

 

 

O None.
Case title Nature of case Court or agency's name and Status of case
Case number address

7.1. Capital Art v. Sit Down New Infringement New York Southern District = Ml Pending
York, Inc. Court oO

: 0 I

1:19-cv-04454 NY qo Condlude ,

7.2. Capital Artv. The Salonnniere Infringement US District Court Western @ Pending
Inc. District of TX Do \
1:2019-cv-00526 NY Ol Concnded

Official Form 207 Statement of Financial Affairs for Non-Indlviduals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-11620-abl

Doc 15 Entered 04/02/20 17:18:40 Page 3 of 28

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

 

 

 

 

 

 

Debtor Globe Photo, tnc. Case number (known) 20-11620-abl
Case title Nature of case Court or agency's name and Status of case
Case number address
7.3. Capital Artv. Bonhams & Infringement US Dictrict Court M@ Pending
Butterfields Auctioneers Southern District of New CI On appeal
Corporation York DO Concluded
1:2020cv00180 NY
7.4. DP 21, LLC v. Photo Breach of Supreme Court of the State H Pending
File,Inc.,Globe Photos, Inc., Contract of New York CO onappeal
and Photo File, LLC County of Westchester O Concluded
§0501/2020 111 Dr. Martin Luther King
Jr. Blvd.
White Plains, NY 10601
7.5. White House Custom Colour, Breach of United States District Court ™@ Pending
Inc. v. Globe Photos, Inc. Contract District of Minnesota 0 on appeal
0:20-cv-0070-PAM-ECW 300 South Fourth Street - O Concluded
Suite 202
Minneapolis, MN 55415
7.6. Randal Munske v. Capital Breach of District Court; Clark H@ Pending
Arts, Inc.; Globe Photos, Inc., Contract County, Nevada C onappeal
and GLobe Photos, LLC 200 Lewis Ave. O Concluded
A-19-807573-C Las Vegas, NV 89101
7.7. Ernest Bauer Employment B Pending
Unknown Claim C on appeal
O Concluded

 

8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a

receiver, custodian, or other court-appointed officer within 1 year before filing this case.

B None

ZNSE Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of

the gifts to that recipient Is less than $1,000

@ None

laa

Recipient's name and address

Certain Losses

Description of the gifts or contributlons

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

I None

Description of the property lost and

Amount of payments received for the loss

Dates given

Dates of loss

Value

Value of property

 

how the loss occurred lost

If you have received payments to cover the loss, for
example, from insurance, government compensation, or
tort liability, list the total received.
List unpaid claims on Official Form 106A/B (Schedule
A/B: Assets — Real and Personal Property).

[EZR Certain Payments or Transfers

11. Payments related to bankruptcy

Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 3

Official Form 207

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Bast Cass Bankruptcy
Case 20-11620-abl Doc15 Entered 04/02/20 17:18:40 Page 4 of 28

DocuSign Envelope ID: 85D3F F5F-7244-4703-AEA0-9994FASAC97C

Debtor Globe Photo, Inc. Case number (ifknown) 20-11620-abl

 

List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
of this case to another person or entity, including attomeys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
relief, or filing a bankruptcy case.

0 None.
Who was paid or who received If not money, describe any property transferred Dates Total amount or
the transfer? value
Address

11.1. Carlyon Cica Chtd.
265 E. Warm Sorings Road,
Suite 107
Las Vegas, NV 89119 3/17/2020 $15,335.00

 

Email or website address
ccclaw.vegas

 

Who made the payment, if not debtor?

 

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

Bi None.

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value

13. Transfers not already listed on this statement
List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

B None.
Who received transfer? Description of property transferred or Date transfer Total amount or
Address payments received or debts paid in exchange was made value
Previous Locations

 

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

O Does not apply

Address Dates of occupancy
From-To

14.1. 8 The Green Street, Suite A
Dover, DE 19901

 

14.2. 333 N. Bedford Road, Suite 130
Mount Kisco, NY 10549

Health Care Bankruptcies

15. Health Care bankruptcies
|s the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 20-11620-abl Doc15 Entered 04/02/20 17:18:40 Page 5 of 28

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

Debtor Globe Photo, Inc. Case number (itknown) 20-11620-abl

M No. Goto Part 9.
O1 Yes. Fill in the information below.

Facility name and address Nature of the business operation, including type of services If debtor provides meals
the debtor provides and housing, number of
patients In debtor's care

Personally Identifiable Information

16.

17.

Does the debtor collect and retain personally identifiable information of customers?

OO No.
@ Yes. State the nature of the information collected and retained.

Customer contact information

Does the debtor have a privacy policy about that information?
No

0 Yes

Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
profit-sharing plan made available by the debtor as an employee benefit?

MH No. Go to Part 10.
O Yes. Does the debtor serve as plan administrator?

Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18.

19.

20.

Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,

moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
cooperatives, associations, and other financial institutions.

IB None
Financial Institution name and Last 4 digits of Type of account or Date account was Last balance
Address account number Instrument closed, sold, before closing or
moved, or transfer
transferred

Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this

case.

@ None

Depository institution name and address Names of anyone with Description of the contents Do you still
access to it have it?
Address

Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in

which the debtor does business.

 

0 None
Facllity name and address Names of anyone with Description of the contents Do you still
access to it have it?
Photo File nla Photo File negative achives, ONo
333 North Bedford Road memorabilia and assets Yes
Mount Kisco, NY 10549
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page §

Software Copyright (c) 1996-2020 Best Case, LLC - www. besicase.com Best Case Bankruptcy
Case 20-11620-abl Doc15 Entered 04/02/20 17:18:40 Page 6 of 28

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

 

 

 

 

Debtor Globe Photo, Inc. Case number (ifknown) 20-11620-abl

Facility name and address Names of anyone with Description of the contents Do you still
access to it have it?

Unit 2 Aylesham Industrial Estate n/a Avalon/Photoshot Slide ONo
Cotting Road Negative and Transparency I Yes
Aylesham, Kent ME33EP Archive
Premier West Storage Islip n/a Balance of Globe Photos ONo
175 Union Blvd West, Unit C110 archive of slides, prints, B Yes
West Islip, NY 11795 negatives and transparncies
Public Storage n/a Retna negative archive O No
133 2nd Street, Unit 7618 Yes

Jersey City, NJ 07302

 

Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do

not list leased or rented property.

 

 

 

0 None
Owner's name and address Location of the property Describe the property Value
Trey Watson Las Vegas, NV Large framed photographs Unknown

from 2014

Owner's name and address Location of the property Describe the property Value
Mitch Cummins Las Vegas, NV Pin up auction winnings from Unknown
Las Vegas, NV 2013
Owner's name and address Location of the property Describe the property Value
Dino Satallante Las Vegas, NV 500 Movie Star news film Unknown
10309 Orkiney Drive negatives from 2013
Las Vegas, NV 89144
Owner's name and address Location of the property Describe the property Value
Premier Collectibles Corporations Las Vegas, NV 12 pallets of Hollywood Unknown
c/o Paul M. Healey & Sons CPA, Ltd. costumes and props from
3263 E. Warm Springs Road 2012

Las Vegas, NV 89120

 

Details About Environment Information

For the purpose of Part 12, the following definitions apply:
Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
medium affected (air, land, water, or any other medium).

Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
owned, operated, or utilized.

Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

H No.
O Yes. Provide details below.

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-11620-abl Doc15 Entered 04/02/20 17:18:40 Page 7 of 28

DocuSign Envelope ID: 85D3F F5F-7244-4703-AEA0-9994FA5AC97C

 

 

Debtor Globe Photo, Inc. Case number (known) 20-11620-abl
Case title Court or agency name and Nature of the case Status of case
Case number address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially ilable under or in violation of an
environmental law?

M No.

0 sYes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

24. Has the debtor notified any governmental unit of any release of hazardous material?

@ No.

O Yes. Provide details below.

Site name and address Governmental unit name and Environmentai law, if known Date of notice
address

Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

0D None

Business name address Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

Dates business existed
25.1. Globe Photos Retail Marketing EIN:

From-To 7/20/2019

 

 

25.2. Globe Photos, LLC Memorabilia image sales EIN:
From-To

253. photo File, LLC Memorabilia image sales EIN: XX-XXXXXXX
From-To

 

26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

C1 None

Name and address Date of service
From-To

26a.1. Blue Chip Accounting
Shamar Tobias
8475 S. Eastern Ave., Suite 200
Las Vegas, NV 89123

26a.2. Nevada Smart Accounting and Tax Solution
Manolo Skido
4909 Soaring Springs Ave.
Las Vegas, NV 89131

26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial statement
within 2 years before filing this case.

C1 None

Official Form 207 Statement of Financial Affalrs for Non-Individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-11620-abl Doc15 Entered 04/02/20 17:18:40 Page 8 of 28

DocuSign Envelope ID: 85D3F F5F-7244-4703-AEA0-9994FASAC97C

 

 

Debtor Globe Photo, Inc. Case number (ifknown) 20-11620-abl
Name and address Date of service
From-To

260.1. Blue Chip Accounting

Shamar Tobias

8475 S. Eastern Ave., Suite 200

Las Vegas, NV 89123
Name and address Date of service

From-To

26b.2.. Nevada Smart Accounting and Tax Solution

Manolo Sakido

4909 Soaring Springs Ave.

Las Vegas, NV 89131

26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

(None

Name and address If any books of account and records are
unavailable, explain why

26c.1._ Blue Chip Accounting
Shamar Tobias
8475 S. Eastern Ave., Suite 200
Las Vegas, NV 89123

26c.2. Nevada Smart Accounting and Tax Solution
Manolo Skido
4909 Soaring Springs Ave.
Las Vegas, NV 89131

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case.

0 None

Name and address

26d.1._ Securities and Exchange Commission
Los Angeles Regional Office
444 South Flower Street, Suite 900
Los Angeles, CA 90071

27. Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

@ No

O Yes. Give the details about the two most recent inventories.
Name of the person who supervised the taking of the Date of inventory The dollar amount and basis (cost, market,
inventory or other basis) of each inventory

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
in control of the debtor at the time of the filing of this case.

Name Address Position and nature of any % of interest, if
interest any
Stuart Scheinman CEO

 

29. Within 1 year before the fillng of this case, did the debtor have officers, directors, managing members, general partners, members In
control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 8

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-11620-abl Doc15 Entered 04/02/20 17:18:40 Page 9 of 28

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FAS5SAC97C

Debtor Globe Photo, Inc. Case number (itknown) 20-141620-abl

 

O No
@ Yes. identify below.

 

 

 

 

 

 

 

 

Name Address Position and nature of any Period during which
interest position or interest
was held
Max Scheder CFO
Name Address Position and nature of any Period during which
interest position or interest
was held
Samuel D. Battistone Chair
Name Address Position and nature of any Period during which
interest position or interest
was held
Scott C. Black Secretary/ Director
Name Address Position and nature of any Period during which
interest position or interest
was held
Barbara D'Amato Director
Name Address Position and nature of any Period during which
interest position or interest
was held
Luisa Ingargiola Director
Name Address Position and nature of any Period during which
interest position or interest
was held
Jerome Nadal Director
Name Address Position and nature of any Period during which
interest position or interest
was held
George Smith Director
Name Address Position and nature of any Period during which
interest position or interest
was held
Stuart Scheinman CEO
Name Address Position and nature of any Period during which

Daniel DiEdwardo

interest

coo

position or interest
was held

 

30. Payments, distributions, or withdrawals credited or given to Insiders

Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,

loans, credits on loans, stock redemptions, and options exercised?

Official Form 207

Software Copyright (c) 1996-2020 Bast Case, LLC - www.bestcase.com

Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

page 9

Best Case Bankruptcy
Case 20-11620-abl Doc15 Entered 04/02/20 17:18:40 Page 10 of 28

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

 

 

 

 

 

 

Debtor Globe Photo, Inc. Case number (irknown) 20-11620-abl
O No
MH Yes. Identify below.
Name and address of recipient Amount of money or description and value of Dates Reason for
property providing the value
30.1 Stuart Scheinman
80,000
Relationship to debtor
CEO
30.2 Max Scheder
. 80,000
Relationship to debtor
CFO

 

 

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

H No
Ol Yes. Identify below.

Name of the parent corporation Employer Identification number of the parent
corporation

32. Within 6 years before filing this case, has the debtor as an employer beon responsible for contributing to a pension fund?

BH No
D Yes. Identify below.
Name of the pension fund Employer Identification number of the parent
corporation

Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executedon April 2, 2020

 

OocuSigned by:
Stoart Scheinman Stuart Scheinman
Signature of individual signing on behalf of the debtor Printed name
‘SD2ACES3AD54F6...

Position or relationship to debtor Authorized Signatory

 

Are additional pages to Statement of Financial Affairs for Non-individuals Filing for Bankruptcy (Official Form 207) attached?
HNo
OD Yes

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 10

Software Copyright (c) 1996-2020 Bast Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-11620-abl Doc15 Entered 04/02/20 17:18:40 Page 11 of 28

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

Wells Fargo Business Choice Checking WELLS

December 31,2019 = Page 1 of 6

GLOBE PHOTOS, INC
6445 S TENAYA WAY #B130
LAS VEGAS NV 89113-1989

 

FARGO

 

Questions?

Avaliable by phone 24 houra a day, 7 days a week:

Telecommunications Relay Services calls accepted
1-800-CALL-WELLS (1-600-225-5935)
TTY: 1-800-877-4833
En aspaitol; 1-877-337-7454

Online: wellsfargo.comibiz

Write: Wells Fango Bank, NLA. (825)
P.O, Box 6995
Portland, OR 97228-6995

 

Your Business and Wells Fargo

Visit wellsfargoworks.com to explore videos, articles, infographics, interactive
togls, and other resources on the topics of business growth, credit, cash flow
manegement, business planning, technology, marketing, and more,

Account options

A check mark in the box indicates you have these corlveniant
services with your account(s}). Go to welisfargo,convBlz or
call tre number above if you have questions or if you woud
ike to add now services.

Business Online Banking
Online Statements |
Business Bill Pay
Business Spanding Report
Overdraft Protection CJ

IMPORTANT ACCOUNT INFORMATION

We may change ihe statement period and monthly fee period assigned to your account without advance natification, f your account
sams interest, these changes will not affect interest calculations, but they may affect the date we post interest to your account.

For ail accounts excep! business analyzed checking, if the first new fee period creatad by our change is fewer than 25 days, the bank

will automatically walve the monthly service fae for that period.

 

 

Activity summary
Beginning balance on 12/1 $20,198.78
Daposite/Credits 164,587.97
Withdrawals/Debits > 174,429.59
Ending balance on 12/31 $10,337.16
Average ledger balance this period $9,708.17

Account number: Bane
GLOBE PHOTOS, ING
Nevede account terms and conditions apply

For Direct Deposit use
Routing Number (RTN}: 321270742

For Wire Transters use
Routing Number (RTN): 121000248
Case 20-11620-abl
DocuSign Envelope ID: 85D3F F5F-7244-4703-AEA0-9994FA5AC97C

'
December 31,2019 = Page 2of6

Doc 15 Entered 04/02/20 17:18:40 Page 12 of 28

WELLS

FARGO

 

 

Qverdraft Protection

This account is not currently covered by Overdraft Protection. If you wouid like mare Information regarding Overdraft Protection and eligibility. requirements.
please call the number listed on your statement or visit your Wells Fargo store.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction history
Check Deposits’ Withdrawals/ Ending daily
Date Number Description Credits Debits balance
12/2 ATM Chack Deposit on 12/02 10950 W Charleston Blvd Las Vegas 209.95
NV.0006768:ATMID S828E Card 1000
12/2 ATM Chack Deposit on 12/02 19850 W Charfeston Blvd Las Vegas 142.89
NV 0008769 ATM ID 9929E Card 1000
{22 Online Transfer to Movie Star News LLC Ref #Ib078Jr9Xp 900.00
__ __Business Checking Transfer to Cover Shortfall
12/2 WE Direct Pay-Paymert- Invoice 1787+Tran 1D Dp68080749 §00.00
12/2 WF Direct Pay-Payment- Remote. Office Expense-Tran [ID §00.00 19,251.53
Dpssos07s1
123 Shopily Transfer St-J4M9P17322U8 Capita Art 487.60
123 Online Transfer From Photo File LLC Business Checking 10,000.60
woouxt 618 Ref #lb078Oznq7 on 12/03/19
123 Wire Trans Svc Charge ~- Sequence: 191203123325 Sri# 30.00
Ow000000 14660949 Tint 91203129325 Rib¥
Ow00000614660949
12/3 WT 191203123325 Hsbe Bank USA /Bnf=Frank Recruitment 10,600.01
Group ine Srf# Ow000006 14660949 Tim#191203129325 Ribi#t
Ow00000814660049 , .
12/3 < Business to Business ACH Dabit - Authnot Gateway Billing 67.96
190001085 Capital Art, Inc.
12/3 < Business to Business ACH Debit - Madwire 8657738171 191202 13,990.00 6,164.17
Globe Photos, Inc.
12/4 1Stdibs.Com Payment 191204 000000136324919 Capltal Art Inc 840.50
12/4 ATM Check Deposit:on 12/04 10850 W-Charaston Bivd Las Vegas 150.00
NV 0007169. ATM ID 9929E Card 1000
4214 Online Transfer From Globe Photos Retail, LLC Business Checking §,000.00
20000508 Ref b078W3678 on 12/04/19
12/4 Wire Trans Sve Change - Sequence: 191204094134 Srf# 45.00
Ow000006 15649841 Tm#191204094134 Riot
Ow00000815640841 =—
12/4 WT 191204-094134 The Royal Bank of S /Bnf=Erght Interactive 918.00
Limited Srif Ow00000615649841 Tm#191204094134 Rib#t
Ow00000615649841
12/4 WF Direct Pay-Payment- Sales‘ Commission Nav. 19.2019-Tran ID F23.42 9,465.25
0p68227129
1215 Online Transfer From Globe Photo LLC Business Checking 7,000.00
30000KB864 Ref HbO7032iKgh on 12/05/49
12/5 Online Transfer From Giobe Photo LLC. Business Market Rate 2,500.00
Savini)s xc0009561 Ref HbO7932Ny) on 1206/19
1215 Online Transfer From Photo File LLC Business Checking 40,000.00
3000001618 Ref #b07834Sy3.on 12/05/19
1215 WF Direct Pay-Payment- Expense Raimbursamant Scott Keelay: 304,00
Filghis-Tran ID Op66319333 _
AZG WF Direct Pay-Payment- Expense Reimbursement. laapa-Tran ID 690.98
Dp68319331
12/5 WF Direct Pay-Payment- Exepanse Reimbursement Nov 23 laapa 1,861.21 56,409.08
__ Miso-Tran 1D-0p68319335
126 18tdibs.Com Payment 191206 00000013857 1717 Capital Art Inc 1,845.74
1248 < Business to Business ACH Debit - CA Payroll Db incgp-19 Cgp-19 1,521.54
Globe Photos, Inc
12/6 < Business to Business ACH Debit --CA Payrall Db incgp-20 Cgp-20 1,772.40
Globe Pholos, Inc __ __
12/8 < Business to Business ACH Debit» Admin-Payroll Db Inagp-8 10,808.07

 

Agp-8 Globe Photos, Inc.
Case 20-11620-abl Doc15 Entered 04/02/20 17:18:40 Page 13 of 28
DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

December 31,2019 = Page 3 of 6 WELLS

FARGO

 

 

Transacton history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits’ Withdrewals/ Ending dally

Bate Number Description ____ Credits Debits dafance
12/6 < Business to Business ACH Debit~ NV Payrall Db Inngp-9 Ngp-0 16,752.54

Globe Photos, Inc,
12/6 < Business to Business ACH Debil - CA Payroll Db. Incgp-18 Cgp-18 25,750.53

Globe Photos, (ne
4216 2100 Check. 78.25 1373.47
129 ~ ATM Check Deposit on 12/07 10850 W Charleston Blvd Las Vegas 277.10

NY 0008145 ATM ID.9929E Card 1000
1219 ATM Check Deposit on 12/09 10850 W Charleston Blvd Las Vegas 243.95

NV.0008782 ATM ID 9929E Card 1600
128 Direct Pay ay individual PymtTrans 2.60
A2i9 Direct Pay WF Business Pyint Trans 6.00
12 Direct Pay Nonwi Bus Pymt Trans 8.00
120 Direct Pay Monthly Base 10.00
12/9 < Business to Business ACH Debit - The Hartford Nwthelscic 248.74 1,618.78
__ 13882589 Capital Art ins
12st 1Stdibs.Com Payment 191211 000000137198463 Capital Art inc 1,248.85
42/11 _Paypal inst Xfer 191211 Google Google S Movie Star News LLC 9.99
12/11 34717 Check 300.00 2,557.64

 

 

t2it2 Shopify Transfer St-20U514Q60314 Caoltal Art 385.22
WT Fed#00176 Sumitomo Mitsui Ba /Org2LA Belle Vie Inc. 996.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12412
0245-06857130 SF Srit 245TY 29296983 Tm#191212011174 Ribi#t
1601914212MT01110
1212 ATM Check Deposit on 12/12 1800 Vilage Center Cird Las Vegas 236.45
NV.0000714.ATM ID 84813 Card 1000
12412 Online Transfer From Photo File LLC Businesa Checking 42,000.00
%000%1618 Ref #lbO7B3L7Wr on 1226
12412 Wire Trans Sve Charge - Sequence: 191212011174 Sri 24574 15.00
__ 28296983 Trn#191212011174 Rib# 180191212MT01110
T2N2 WE Direct Pay-Paymont- Consulling Qacember 16 2019-Tran ID 2,741.87
068789317
122 WF Direct'Pay-Paymerit- Consulting Services December 2,500,00 40,317,64
2019-Tran [D 8787229
A213 1Stdibs.Com Payment 194213 000000137749357 Capital Art Inc 1,287.40
12/13 < Business to Business ACH Debit - A Admin-Payroll. Ob Inagp-10 7,000.00
-10 Globe Photos. Inc.
12/13 < Business to Business ACH Debit'- NV Payroll Ob Inngp-11 Ngp-11 12,000.00
Globe-Photas, Ino,
12/13 © Business to Business ACH Dabit- CA Pay Payraill Ob. Incgp-23 Cgp-23 19,000.00
Globe Photos, ine
12413 1478 Check = 1,600.00 2,005.04
12/6 Wire Trans Sve Charge - Sequence: 191216126900 Srf# 35.00
0w00000627903712 Trn#191216126900 Rib#
CE 27303712
42/16 WT 191216-126900 Barclays Bank Uk Pi {8nf=Harwyn Limiuted 4,165.82
Srf# Ow000008273037 12 Ti 91218126900 Rib
w00000627303712
12/16 Paypal Inst Xfer 191216 Uber Movie Star News LLC 24,84
42/18 jal Inst Xfer 191216 Ebay inc Movie Star News LLG 299.95 479.43
1247 _Shopily, Transfer St-KBM@PBE4VOHS Capital Art 87.49
12H7 ATM Check Deposit on 12/17 10850 W Charleston Bivd Las Vegas 267.15
NV00089588 ATM 1D 9976L Card 1000
127 Online Transfer From Photo File LLC Business Checking 7,000.00
. x00 1618 Ref Hb07Bx9326 on 12/17/19
1ZiT Bil Pay. Canturylink on-Line 110037427 on 12-17 440.52
IZA? Paypal tnst-Xfer 1912717 Uber Movie Star News LLG 26.10
427 Paypal Inst Xfer 191217 Uber Movie Star News LLC 26.81 7,340.64
12/46 18tdibs.Com ent 191218 000000138514738 Capital Art Inc 2,493.62
12/48 Bil Pay Risk Strategies Company on-Line 72731 on:12-18 6919.78 2914.48
12/49 ATM Check Deposit on 42/19°10850 W Charleston Bivd Las Vegas 67.15
NV 0007419 ATM ID 8978L Card1000
T2/19 Online Transfer From: Photo Fite LLG Business Checking 22,000.00

yoov00 1618. Ref HbOFC79Gns on 12/19/19

 
Case 20-

DocuSign Envelope ID: 85D3F F5F-7244-4703-AEA0-9994FA5AC97C
ad

December 31, 2019 = Pg

ge 4 of 6

 

11620-abl Doc15 Entered 04/02/20 17:18:40 Page 14 of 28

WELLS

FARGO

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposiis/ Withdrawals! Ending daily
Date Number Desorption Credits Debits belance
we First ieig _C*Firstt Insurance Insurance 900-6524985 Globe Photos, Inc. _ 2,229.81 22,751.82
1220.1 Stdibs.Com | Payment 191220 0000007383802283 Capital Art inc 2,387.42 __
< Business to Business ACH Debit - CA Payroll Db Inegp-24 Cpp-24 155.02
_Gioba Photos: Ine
12/20 « Business to Business ACH Debit - CA Payroll Db Inegp-22 Cgp-22 1,319.92
— Globe Phatos, Inc
42/20 < Business to Business ACH Dabit - Admin-Payroll Db Inagp-9 4,252.98
_Agp-8 Globe Photos, Inc.
12/20 < Business to Business ACH Debit - NV Payroll Db Inngp~10 Ngp-10 6,828.16
Globe Phaios, inc,
12/20 < Business to Business ACH Debit- CA Payrail Db Inegp-21 Cgp-21 9,877.20 2,605.96
Globe Photos, Inc
42/23 ATM Check Deposit on 12/22 10850 W Charleston Blvd Las. Veges 101.15
NV 0008480 ATM ID 9978L Card 1000
12/23, Getty Images US 167385775 191220 366182485224576 Getty 103.08
images
12123 Gane Tans From Glabe Photo LLC Business Checking 4,000,060
woonnxd664 Ref HbO7CT4R2G on 12/23/19
12/23 Online Transfer From Globe Photos Ratad, LLC Business Checking 4,000.00
wooexx0506 Ref HbO7CTS4ARE on 12/23/19
12/23 Bil Pay Southwest Gas Corporation-135 on-Line scons 6008 65,00.
on 12-23
12/23 Bilt Pay Southwest Gas Corporation 130 on-Line xscoouued 1003 267.75 10,477.44
on. 12-23
12/27 BUE Pay NV Energy “Southem Nevada on-Line — 144.09
Xsoboovcoxxnx82097 on 12-27
12127 Bil Pay NV Energy ~Southern Nevada on-Line 190.62 10,142,743
_ Xovav0ve909082 105 on 12-27
12/30 ATM Cheek Deposit on 12/30 10860 W Charleston Givd Las Vegas 134.30
NV.0004801 ATM ID. 9929E Card 1000
12/30 ATM Check Depeelt'on. 12/30 10850 W Charleston Blvd Las Vegas 278.80
NV 0004802 ATM [D 9929E. Card 1000
12/30 Online Trensfer From Photo File LLC Business Checking 7,500.00
2000001618 Ref HbO7Dipay6 on 12/30/19
12/30 WF Direct. Pay-Payment- Consulting Services Dec 2019-Tran ID §,000,00
0p69791364
42/30 WF Direct Pay-Payment- Coneulting Services 12.27.19-Tran ID 2,741.87
Dp69829157
12/80 Paypal Inst Xfer 191229 Ubar Movie Star News LLC 4.85
12/30 Paypal Inst Xfer 191228 Uber Movie Star News.LLC 34.30
12730 Pp; | Inst Xfer 191228 Uber Movie Star News tic 35,10 10,239.91
12/31 Shopity Transter StMBVEMOV4A9L2 Capital Art 97.25 10,337.16
Ending balanee on 12/31 19,337.16
Totals $104,567.97 $174,429.59

The Ending Daily Balance does not reflect any pending withdrewals-or halds on
fransacifans posted, if you had insufficient available funds when @ transaction
< Business to Business ACH:if thisis-a business account, this transaction has & return time frame of

apply to consumer accounts.

Summary of checks written (checks listed aro also displayed in the preceding Transaction history)

Number Date
1477 ait

“ Gap in check sequence,

Amount. Namber Date
300.00 1478 12/13

Amount

Number
1,600.00 2100 *

Date
12/6

deposited funds that may have been outstanding on your account when your
posted, faes may have been assessed.
one business day from post date. This time frame daes not

Amount
76.25
Case 20-11620-abl

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

December 31,2019 = Page 5of6

Doc 15 Entered 04/02/20 17:18:40 Page 15 of 28

WELLS

FARGO

 

 

Monthiy service foe summary

Fora complete list of fees and detailed account Information, see ihe Wells Fargo Acco
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a ban

to common monthly service fee questions.

 

unt Fee and Information Schedule and Account Agreement applicable to
ker: Go to wellstargo.com/(eefaq for a link to these decuments, and answers

 

 

Fea period 12/01/2019 - 12/31/2019 _ ___ Standard monthly service fee $14.00 You paid $0.00
How to avold the monthly service fee Minimum required This fee period
Have any ONE of the following account requirements
: Average ledger balance $7,500.00 $9,708.00 fF]
+ Aquolifying transaction from a linked Wells Fargo Merchant Services account 1 oo
* Tatat number of posted debit card purchases or postad dabit card payments of 10 of
bills'in any combinatlén
~ Enroliment In a linked Divect Pay service through Wells Fargo Susiness Online 1 1
* Combined balances In linked accounts, which may include $10,000.00 o
~ Average ledger balances in business checking, savings, and time accounts
~ Most recent statement balance in eligible Walle Farga business credit card's and
lines of credit, and combinad averaga daily balances from the pravious month
in eligible Wells. Fargo business and commercial loans and Ines of credit
~ For complete details an how. you can avold the monthly service fa6 based on
your combined balances please refer to page 10 of tha Busitiess. Account Fae
and Information Schedule at www.wellsfargo.comibizifee-information
WANK,
Account transaction fees summary
Units Excass Service charge per Total service
Service charge description Units used included units excess units (3) charge (3)
Cash Deposited (§) 0 7,500 9 0.0030 0.00
Transactions 51 200 a 0.50 0.00
$0.00

 

Total service charges
Case 20-11620-abl Doc15 Entered 04/02/20 17:18:40 Page 16 of 28

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

Wells Fargo Business Choice Checking WELLS

#

January 31,2020 = Page 1o0f5

GLOBE PHOTOS, INC
6445 8S TENAYA.WAY # B130
LAS VEGAS NV 89113-1989

 

FARGO

 

Questions?

Available by phone 24 hours a day, 7 days a week:
Telacommunications Relay Services calls accepted
1-860-CALL-WELLS (1-300-225-5935)

TTY? 1-800-877-4833
En espafiol: 1-877-337-7454
Online: wellsfargo.com/tiz

Write: Wells Fargo Bank, N.A..(825)
P.O. Box 6985
Portland, OR 97226-6995

 

Your Business and Wells Fargo

Visit wellsfatgoworks.com {o explore videos, articles, infographics, interactive
tools, and other resources on tha topics of business growth, credit, cash flow
management, businesa planning, technology, marketing, and more.

 

 

Activity summary
Beginning balance on 1/1 $10,337.16
Deposits/Crediis 190,821.66
Withdrawels/Debits - 199,658.18
Ending belarice on 4/34 $1,500.53
Average ledger balance this period $5,664.14
Overdraft Protection

Account options

A check mark in the box indicates you have tirese conveniant
services with your account(s). Go fo welisfango.comvbiz or
call the numbar above if you have questions or if you would
like to add new services.

Business Online Banking
Online Statements
Business Bill Pay
Business Sparding Raport
Qverdraft Protection

ORNS

Account number: 5400
GLOBE PHOTOS, INC
Nevada account. terms and conditions apply

For Direct Deposit use
Routing Number (RTN): 321270742

For Wire Transfers use
Routing Number (RTN} 121000248

This ‘account Is not currently covered by Overdrait Protection. if you would fike more information regarding Overdraft Protection and eligibility requirements

please call the number listed on your statement or visit your Wells Fargo store.
Case 20-11620-abl

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-8994FA5AC97C

January 31,2020 = Page 2 of 5

 

Doc 15 Entered 04/02/20 17:18:40 Page 17 of 28

WELLS

gh se Cl 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transaction history
Cheek Deposite/ Withdrewals/ Ending daily
Date Number Descripifon Credits Debits balance
12 ATM Ghack Deposit on 01/02 10650 WV Charleston Blvd Las Vegas 728.90
NV 0001626 ATM.ID'9978L Card 1000
1/2 Online Transfer From Phato File LLC Business Checking 86,000.00
a xknox1618 Ref MbO7F9ZKA7 on 01/02/20
1/2 WE Direct Pay-Payment- inveiceT796-Tran ID Dp 70035267 500.00
1/2 < Business to Business ACH Debit- CA Payroll Db Incgp-25 Cgp-28 876.74
Globe Photos, Ina
2 < Business to Business ACH Debil- CA Payroll Dt Db incgp-26 Cgp-26 1,539,741
Glebe Photos, Inc
12 < Business to Business ACH Debit - CA Payroll Db incap-27 Cgp-27 10,049.48
Globe Photes, Inc
412 < Business to Business ACH Debit - Admin-Payroll Db Inagp-14 14,724.21
Agp-11 Globs Photos, Inc.
42 < Businass to Business ACH Debit - NV Payroll Db Inngp-12 Ngp-12 17,189.75
Globe Photos, Inc.
12 < Business to Business ACH Dabit - CA Payroll Ob Inegp-25 Cap-25 28,841.54 22,341.63
Globe Photos, Inc
13. Carrie C Eldridg Sender 200103 coxx8604 0000Globe Photos, IN 3,080.85
3 < Business to Business AGH Debit - Authnet Gateway Billing 57.90
3000K6036 Capital Art, Inc.
3 < Business to Business ACH Debit - Madwire 8557738171 200102 13,990.00
_ Globe Fhotos, Inc.
1B 480 Check 4698.12
13 1479 Check 5,372.80 1,303.66
18 ATM Check Deposit on 01/06 1900 Village Center Circl Las Vegas 158.00
NV 0004528. ATM ID 5456Q Card 1000 __
U6 Online Transfer From Globe Photos Retail, LLC. Business Checking 4,000.00
______ 00001508 Ref #HbO7FyaHig on 01/06/20 _
V8 Wire Trans Sve Charge - Sequence: 200106178758 Srt# 95.00
Ow00000847974938 Tr#200106176758 Ribi
Ow00000647974938 =
6 WT 200108-176758 Barclays Bank Uk Pt /Anf=Harwyn Limiuted $119.22
Sef# Ow00000647974938 Tm#200106176753 Rit
Owo0000647974938
“16 < Business to Business ACH Debit - CA Payroll Db Incgp-29 Cgp-29 81.00 4,226.44
Globe Photas, Inc
6 1Stdibs.Com Payment 200108 000000140395890 Capital Art Inc 3,505.14 7,731.58
ATM Check Deposit on 01/09 1500 Village Center Circ! Las Vagas 946.15
NV 0005233 ATM ID.5456Q Gard 1000
9 Online Transfer From Photo File LLC Business Checking 33,000.00
you 16818 Ref Hb07Gc24W2 on 04/09/20
18 Online Transfer From Photo File LLC Business Checking 5,000.00
7000001818 Ref HHb07Gc36S7 on: 0/09/20
19 Direct Pay Nonwt Bus Pymt Trans 3.00
‘19. Direct Pay Individual Pymt Trans 4,00
Wi) Direct Pay WF Business Pymt Trans 6.00
18. Direct Pay Monthly Base 10.00
9 Online Transfer to Globe Photos Retail, LLC Business Checking 7,000.00
youcX0S06 Ref #bO7GdBCSN on-01/09/20
1/9 WF Direct Pay-Payment- Decembar 2019 Consutting 4,779.12
Services-Tran 1D-0p70435276
18 < Business to Business ACH Debit - The Harlford Nwibelscic 248,74
13882589.Capital Art Inc
18 < Business to Business ACH Debit - ‘Admin-Payroll Db Inagp-12 5,320.68
Agp-12 Globe Photos, Inc.
19 < Business to Business AGH Debit - GA Payroll! Db incgp-30 Cgp-30 6,641.34
Globe Phatas, Inc
Ws < Business to Business ACH Dabit - NV Payroll Db Inngp-13 Ngp-13 27,543.18
— Globe Fhotos, Inc.
19 Paypal Inst Xfer 200109 Uber Movie Star News LLC 38,16 3,482.50
Case 20-11620-abl

Doc 15 Entered 04/02/20 17:18:40 Page 18 of 28

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

January 31,2020 = Page 30f5

WELLS

FARGO

 

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending dally
Date Number. Daseription: Grecits Debits balance
140 1Stdibs.Com Payment 200110.000000140738206 Capital Art Inc 495.28
110 Online Transfer From Scheinman S Complete Advantage(Rm) 2,382.90 6,360.68
300KKX24B2 Ref#ib07GngH/6 on 01/10/20.
MIB Bill Pay Bar y Bank of America, NA..on-Line yoconadn89308 on:04-13 1,600.00
13 Online Transfer to Globe Photos Retail, LLC Business Checking 4,000.00
wodon0S08 Ref #b07Gw7 Nyc on 01/13/20
1 pal Inst Xfer 20011 1 Google Google § Mavis Star News LLC 9.99
4h Paypal Inet Xfer 200113 Uber Movie Star News uc 26.38 3,724.30
14 ATM Check Deposit on 01/14.10850 W Charteston Bivd Las Vegas 500.00
NV.0005011 ATM ID 9878L Card 1000
14 Paypal Inst Xfer 200114 Uber Movie. Star News LLC 13.04 4211.26
416 {Stdibs.Com Payment 2001 15 000000141463027 Capital Art Inc. 328,00
415 Online Transfer From Photo File LLC Business Checking 2,000.00
woone! 618 Ref #ibO7HIBRb o1 01/15/20
M5 Online Transfer From Photo File LLC Business Checking 5,000.00
ocx! 618 Ref HbO7HITVES on 01/15/20
TAS Online Transfer From Td Ventures, LLC dusiness Checking §,500.00
900004330 Ref #tbO7HITxI4 on 01/15/20
WAS WF Direct Pay-Payment- Consulling Services January 15-Tran ID 1,145.84
Dp7o797E91
115 WE. Direct Pay-Payment- Expense Reports Dec 9 and 31-Tran ID 3,075.80
Op7o7e7se9
WS WF Direct Pay-Payment- Expansa Report Nov 28-Tran ID 3,234.04
0p70797893
15 WF Diract Pay-Payment- January 2020 Consulting Services-Tran 2,500.08
ID Dp70TS769T
VAS Paypat Inst Xfer 200116 Ebay Inc Movie Star News LLC 299.05 8,783.63
1He Edeposit IN Branch/Store 01/16/20.03;10:34 Pm 1900 Vilage 156.65
Center Cir Las Vegas NV 6400
1H6 First i Insurance Insurance 900-8524085 Globe Photos Photos, Inc. 2,229.81 4710.47
ANF 1Stdibs, Com Paymant.200117 0000001418 19044 44 Capital Art inc Artinc 882.72 5,893.19
121 ATM Chock Deposit on 61/21. 1900 Village Centar Circ Las Vages 345.95
NV 0007917 ATM ID S458Q Card 1000
4/24 Online Transfer to Globe Photos Retail, LLC Business Checking §00.00
yoooand) 506 Ref #ib07J5 on 01/21/20
1724 WF. Direct Pay-Payment- SuppSes and W-2, 1009 2019-Tran ID 245.00
Op71085609
tot Paypal Inst Xfer 200118 Uber Movie Star News LLC LLC 30.25 5,163.89
_18idibs.Com Payment 200122 000000142290102 Ga Capilal Art Inc 2,121.74 _
a ~ Bill Pay Tahoe Springs Water on-Line x16260 on 01-22 25.00 7,268.63
1423. Gaity Images US 174878287 200122 368182486097060 Getty 1,436.30
images’ =
4123 ATM Check Deposit on 01/23 10850.W Charlasion Blvd Las Vegas 1,200.00 9,895.93
NV 0007482. ATM ID 9978L Card 1000
424 1Stdibs.Com Payment 200124 000000142514967 Capital Art Inc 226.72
1124 ATM. Check Deposit on 01/24 10860 W Charleston Bivd Las Vegas 67.15 40,189.80
NV 0007683 ATM 1D 9978L.Card 1000
a7 AEM Check Deposit on:01/27 10850 W Charleston Blvd Las Vegas 221.80
NV.0008844. ATM ID. 9978L Card 1000
127 Online. Transfer to. Globe Photos Retail, LUC Business Checking 8,500.00 1,911.60
wooGNO506 Ref #ib07Jz4Psz on 01/27/26
1428 WT F50124689063000 Unicredit Bank A {Org=Lumas Art Editions 147.98
Gmbh Sri# F50124689063000 Tri#200128001091 Rib#
128 Online Transfer From Photo Fila LLC Business Checking 32,000.00
0c 1618 Ret #ibO7K42Dmp ont 01/28/20
1/28 Wire ‘trans Sve Charge - Sequence: 200128001094 Srt# 16.00
F50124689083000 Trn#200128001091 Rib#
4/28 “¢ Business to Business ACH Debit - CA Payroll Db [ncgp-31 Cgp-31 6,341.81
Globe Photos. Ine
1728 < Business to Business ACH Debit-NV V Payroll Db Inngp-14 Ngp-74 27,095.58 606.21

Globe Photos, Inc.

 
Case 20-11620-abl

January 31,2020 =» Page 4of5

Doc 15 Entered 04/02/20 17:18:40 Page 19 of 28

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

WELLS

| FARGO

 

 

Transaction history (continued)

 

 

 

 

 

 

Check Deposits/ Withdrawals/ Ending daily
Date Number Description _ _ Credits Debits balance
1128 ATM Check Deposit.on 04/29 1900 Village Center Cird Las Vegas 213.33 819.54
—= NV.0009677 ATM ID 64560 Card 4000
1830 Online Transfez to Glebe Photes Retail, LLC Business Chacking 100.00 718,64

wonen0506 Ref #lbO7KdI6Mx.on 01/30/20

31 4Sidibs.Com Payment 200131. 000000743114780 Capital Art Inc 781.04 100.58
Ending balance on 1/31 1,500.56
Totals $190,821.60 $199,659.18

The Ending Delly Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your eccount when your
transactions posted. If you had Insufficient available funds when a transaction posted, faes may have been assessed.
< Business to Business ACH this is. 2 business account, this transaction has a retum time frame of one business day from post date. This ime.frame does not

apply to consumer accounts,

Summary of checks writtan (checks listed are also displayed in the precading Transaction history)

 

Number Date Amount Number Date Amount
1479 13. 5,372.80 1480 13 4,698.12
Monthly service fea summary

For a coniplete Iist-of fees and detailed account information, see the Wells Fargo Account Fee.and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) of talk to a banker. Go to wellstargo, com/featag for a link to these documents, and answers

to common monthly service fee questions,

Fee period 01/01/2020 - 01/31/2020.
How to avold the monthly service fee

Have any ONE of the following account requirements

* Average ledger balance

Standard monthly service fee $14.00
Minimum required

$7,500.00

+ A.qualifying transaction from a linked Wells Fargo Merchant Services. account 1

*

bills in any combination

Total number of posted debit card purchases or posted dabit card payments of 10

Enrolment in ainked Direct Pay service through Wells Fargo Business Online 1
Combined balances in linked accounts, which may-include

$10,000.00

- Average ledger balances in bualness checking, savings, and time accounts

- Most recent statement balance in eligibte Wells Fargo business credit cards and
Ines of credit, and combined average dally balances from the previous month
in eligible Wells Fargo business and commercial. loans and lines of credit

- Forcomplete detalls on how you can.avold the monttily service fee based on
your combined balances please refer to page 10 of the Business Account Fee
and Information Schedule. at wanw.wellsfango.convbizifae-informalion

WH

You paid $0.00
This fee period

$5,664.00
a
a

1

O
O

O88 O

 

Account transaction fees summary

Services charge description
Cash Deposited (S) _

Transactions
Total service charges

Units used

Service charge per
excess units ($)
0.0030

0.50

Waits Excess
included

7,500 q

Total

service

charge ($)

0.00
0.00
$0.00
Case 20-11620-abl Doc15 Entered 04/02/20 17:18:40 Page 20 of 28

DacuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

Wells Fargo Business Choice Checking WELLS

February 29, 2020 = Page tof5

GLOBE PHOTOS, INC
6445 S TENAYA WAY # B130
LAS VEGAS NV 89113-1989

 

FARGO

 

Questions?

Available by phone 24 hours a day, 7 days a week:

Telecommunications Relay Services calls accepted
4800-CALL-WELLS (1-900-225-5935)
TTY: 1-800-877-4833
En espafiol: 1-377-337-7454

Online: wellstargo/com/biz

Write: Wells Fargo Bank, N.A. (825)
P.O. Box 6995
Partiand, OR 97228-69595

 

 

Your Business and Wells Fargo

Visit wellsfangoworks.com fo explora videos, articles, infographics, interactive
tools, and other resources on tha topics of business growth, credit, cash flow
management, business. planning, technology, marketing, and mora.

 

 

Activity summary
Beginning balance on 2/1 $1,500.58
Deposits/Credits 190,054.83
Withdrawala/Debits ~ 119,977.62
Ending balance on 2/29 $71,574.79
Average ledger balance this period $22,308.36
Overdraft Protection

Account options

A. check mark in the box indicates you have these convenient
services with your account{s). Go to weilsfargo.comybiz or
call the number above # you have questions or if you would
like to add new services.

Business Online Banking
Online Statements
Business Bill Pay
Business Spanding Report
Overdraft Protection i]
Account number; 6400

GLOBE PHOTOS, INC
Nevada account terms and conditions apply

For Diract Deposit usa
Routing Number{RIN): 321270742

For Wire Transfers use
Routing Number (RTN): 121000248

This account is not currently covered.by Overdraft Protection. If you would [ike more information regarding Overdraft Protection and eligibility requirements

please call the number listed on your staternant or visit your Wells Farga store.

(625)
Case 20-11620-abl Doc15 Entered 04/02/20 17:18:40

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

s

February 29,2020 = Page Z of 5

Page 21 of 28

WELLS

| FARGO

 

 

 

Transaction history

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check Deposite/ Withdraweals/ Ending daily
Date Number. Description Credits Debits balance
23 Edeposit IN Branch/Siore 02/03/20 01:48:43 Pm 11730 W. 37,936.50
Charleston Bivd Las Vegas NV 1000
2s Paypal Inst Xfer 200202 Uber Movie Star News. LLC 14.87 39,422.21
24 Wire Trans Sve Charge - Sequence: 200204087324 Srit 30.00
Ow00000677189825 Trn#200204087324 Rib#
Ow00000677189825
2s WT Fed#08682 Commercial Bank of /FtrfBini=Jondo Global Inc 10,000.00
Sri# Ow00000677 189825 Tm##200204087324. Rib#
Ow00000677 189825
< Business to Business ACH Debit - Authnel Gateway Billing 53.15 29,339.06
00000012 Capital ArtInc.
NSF Ratum Item Fee for a Transaction Received on 02/04 35.00 29,304.06
= $20,000.00 Check #08401
26 ATM Check Deposit on 62/06 10860 W Charleston Bivd Las Vegas 244,35
NV 0001564 ATM ID 9978L Card 1000
26 Wire Trang Sve Change - Saquence: 200206079629 Srit 30.00
w00000679235536 Tm#200206079628 Ribi#t
0w00000879235536
26 Purchase authorized on 02/04 Premier Starage Sco 901-9217893 382.00
NY'$580038697144944 Card 1000
26 WT Fed#07987 Jpmangan Chase Ban /Fir/Bnf=Picture: Frame 20,000.00 8,136.41
Fulfillment LLC Sri# Ow00000879235586 Tm#200206079629
-Ribi#t Ow00000679235536
27 Deposit Made In A BranctyStore 20,020.00
a7 Bill Pay NV Energy -Southem Nevada on-Line 143.59
XI00OHAKNKANBZOG7_on.02-07
a7 Bit] Pay Southwest Ges. Corporation 130 on-Line sonananad 1003 839.03
on 02-07
2? Gill Pay Centurylink on-Line 300037427 on 02-07 919.66
aT WF Direct Pay-Payment- Consulting Services. January 16-31, 1,145.84
2020-Tran ID _Dp72262049
2ft Paypal Inat Xfer 200207 Uber Movie Star News LLC 25.78
2f al inst Xfer 200207 Uber Movie Star News LLC 28.30 26,053.31
210 WT Fed#00592 Jpmorgan Chase Ban /Org*Sunland Management 30,000.06
LUC Srf# 5552700038Es. Tm#200210611145 Rfb# Boh of 20/02/07
2/10 ATM Check Deposit on 02/10 10850 W Charleston Blvd Las Vegas 413.10
NV 0002640. ATM ID 9978L Card 1000
2/10 ‘Direct Pay individual Trans 2.60
2f10 Direct Pay WF Business Pymt Trans 6.00
216 Olrect Pay. Monthly Base 16.00
210 Wire Trang Sve Charga - Sequence: 200210011145 Sri# 16.00
§552700038Es Tm#200210011145 Rfb# Boh of 20/0Z/07
210 < Business to Business ACH Debit - The Hartford Nwtbdscic 248.74 $8,184.67
13882589 Capital Art Inc
21 < Business te Business ACH Debit - Ipfe866-223-4478 Ipfepminin 6,031.58
933847 Capital Art inc
21 * Business to Business ACH Debit - GA Payroll Db Incgp-32 Cgp-32 6,260.58
Globa Phiatns, Inc _
at < Business to Business. ACH Debit - NV. Payro# Db inngp-15 Ngp-15 23,191.58
Globe Photos, Inc.
Zt Paypal Inst Xfer 200211 Google Google S Movie Star News LLC 9.99
aii Paypal Inet Xfer 200211 Uber Movie Star News LLC 18.59
an Paypal Inst Xfer 200211 Uber Movie Star News LLC 24.18
241 Paypal inat Xfer 200211 Uber Movie Star News LLC 26.61 20,821.68
2/12 1Stdibs.Com Payment 200212 0000001444238 14 Capital Art Inc 715.08
2ft2 ATM Ghack Deposit on 02/12 10850 W Charleston Blvd Las Vegas 500,00
NV 0003137 ATM ID S97BL Card 1000
22 ‘Online Transfer From Globe Photo LLC Business Checking §,000.00

100Kxx8684 Ref #lbO7MibSHs on 02/12/20

 
Case 20-11620-abl Doc15 Entered 04/02/20 17:18:40

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

* .
February 29,2020 = Page 3of5

Page 22 of 28

 

WELLS

st rt ele)

 

Transaction history (continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cheek Deposite/ Withdrawais/ Ending daily
Date Number Description Credits Debits balence
az Wire Trans Sve Charge - Sequence: 200212135657 Srf# 45.00
Ow00000685659764 Tm#z200212135657 Rib#
Ow00000685658764
a2 WT 200212-135857 The Royal Bank.of S /8ni=Bright Interactive 2,754.00 24,037.66
Limited Sri# Ow00000685658764 Tm#200212135657 Rb#
Ow00000685658764
213 BIE Pay Bank of Amasica, N.A. on-Line xxx0c000058399 on 02-13 4,575.87
aie WF. Direct Pay-Payment- Consutting Services February 1,145.84
45-29-Tran ID Dp 72651677
2/13 WF Direct. Pay-Payment- Consulting Services February-Tran ID 1,500.00
0p72651734
213 WE Direct Pay-Pay ment: Invoice. 1766-Tran 1D Dp72591733 600.00 19,315.95
2it4 1Stdibs.Conr Payment 200214.000000144897508 Capital Art Inc 1,158.20
24 WF Diract Pay-Payment--2019 04-Tran 1D. Op72722273 1,607.91
afi4 1483 Check __ 4,698.12 14,466.12
“2i18 Paypal tnst. Xfer 200215 Ebay Inc Movie Star News LLC 299.95
218 1484 Check 5,371.86 8 494.32
29 2no———SS~«Sshpify Tre 219) CSShopify Transfer StL 1ABA1MOPSO1 Capital Art 773
me 1Sidibs.Com Payment.200219 000000145606239 Capital Art Inc 226.72 8,798.77
ATM Gheck Deposit on 02/20. 1900 Village Center Circl Laa Vegas 919.20
NV 0004823 ATM ID 64560 Card 1006
2/20. ‘< Business to Business ACH Debit - CA Payroll Db Incgp-39 Cgp-33 6,358.37 9,359.60
Globe Phatas, Inc
2/21 1Sidibs.Com Payment 200221 000000145852404 Capital Art Inc 205,06
2/24 Bill Pay Tahoe Springs Water on-Liné x16260.on 02-21 25.00
2iz' Bill Pay Cybersource on-Ling xx03252 on 02-21 897.00 2,642.60
224 Getty Images US 1801786681 200221 366182504392864 Gatty 285.13
images
224 ATM Check Deposit on 02/24 10850 W Charleston Blvd Las Vegas 2,913.71
NV-0006690. ATM ID 8978L Card 1000
2/24 Online Transfer From Photo File LLC Business Checking 23,000.00
sooo 418 Ref #IbO7PEShyw on 02/22/20
224 Bill Pay NV Energy »Southern Nevada omLine 630.43 26,214.01
XGoqon00000000182105.0n 02-24
2/25 < Business to Business ACH Debit NY Payroll Db Inngp-16.Ngp-16 23,022.42 5,188.59
Globe Photos; Inc:
2126 1Stdibs.Com Payment 200226 00000014627 1704 Capital Art Inc 611.71 5,806.30
2/27. 1Stdibscom inc 02.27 ACH Globe Photos Globe Photos 4,950.00
2fat Online Transfer From Photo File LLC Ref #bO7Px9Msh Business 0,000.00 70,750.30
Checking to Pay Back Payroll Taxes
2/28 1Sidibs.Com Payment 200228 000000146481321 Capital Art Inc 877.40
228 Paypal Inst Xfer. 200228 Uber Movie Star News. LLC 15.41
2/28 Cash Deposit Processing Fee 37.50 71,574.79
Ending balance on.2/29 741,574.79
Totals $190,051.83 $119,977.62

The Ending Dally Balance does not reflect any pending withdrawals or holds of deposited funds that may have been outatending on your account when your
transactions posted. H you hed insufficient available funds when a trensaction posted, fees may have been assessed,
< gusiness to Business ACH:if this is a business account, this transaction hes a retum time frame of one business day from post date. This time frame does not

apply to consumer accounts.

Summary of checks writtan (checks Nisted are also displayed in the preceding Transaction history)

Number Date Amount Number Dete Araount

1483.

24 4,698.12 1484 2B 6,371.85
Case 20-11620-abl Doc15 Entered 04/02/20 17:18:40 Page 23 of 28

DocuSign Envelope ID: 85D3F F5F-7244-4703-AEA0-9994FASAC97C

February 29, 2020 » Page 4 of 5

WELLS

FARGO

 

 

 

 

 

 

Items returned unpaid
Date Description Amount
2i4 Madwire 8557738171 200202 Globe Photos, Inc. Reference # _021000026246480 13,990.00
w5 Check Reference #.000072060084 14297621 20,000.09

 

 

 

Monthly service fee summary

For a complete (let of fees and détalled account Information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid. cards) or talk to a banker. Go to wellsfargo.com/eefag for 9 link to these documents, and answers

to cornmon monthly service fea quastions.

Fee period 02/01/2020- 02/20/2020 === sss Standard monthly service fee $14.00 Youpald $0.00
How to avold the monthly service foe Minimum required This fae pariod
Have any ONE of the following account requirements

+ Average ledger balance $7,500.00 $22,308.00 [74

+ A qualifying transaction from a linked Walls Fargo Merchant Services account 1 of

- Total number of posted debit card purchases or posted debit card payments of 10 10

oil's in any combination
~ Enroliment in-a linked Direct Pay servioe through Wells Fargo Business Onlina 1 4
$10,000.00 @

- Combined balances Ih linked accounts, which may indude

- Average ledger balances In business checking, savings, and time accounts

- Most recent statement balance in eligible Wells Fargo business credit cards and
lines of credit, and combitied average dally balances from the previous month
in eligible Wells Fargo business and.commercial (oans.and lines of credit

- For complete details.on how. you caf avoid the monthly service fee based on
your combinad balances pleasa raferto page 10 of the Business Account Fee
and information Schedule at www.wellsfarge.comibizfee-information

The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.

Transactions occurring after the last business day of the month will be Included in your mex! fee period.
WW

 

Account transaction fees summary

 

Units Excess Service change per Total service

Service change description Units used included units excess units ($) charge ($)
Gash Deposited ($} 20,000 7,500 12,600 0.0030 37,50
Transactions 38 200 0.50 0.60
$37.50

 

Total service charges
Case 20-11620-abl Doc15 Entered 04/02/20 17:18:40 Page 24 of 28

DocuSign Envelope ID: 85D3F F5F-7244-4703-AEA0-9994FA5AC97C

373120200 Wells Fargo
WELLS FARGO

Capital Art NV chck $31,590.36

6400: Available balance

Activity Summary

Ending collected balance as of 03/20/20 $31,590.36

Current posted balance — $31,590.36

Pending withdrawals /debits - $0.00

Pending: deposits/credits _. $0. 00

Available balance $31,590.36

Monthly Service Fee ‘Summary { Debit Ca rd Activity
Routing numbers.

Activity

The Available Balance shown above reflects the most up-to-date information available on your account.
The balances shown below next to the last transaction of each day do not reflect any pending withdrawals
or holds on deposited funds that may have been outstanding on your account when the transaction
posted. If you had insufficient available funds when the transaction posted to your account, fees may
have been assessed.

First
Previous
Next

Ending
Date Description Deposits/Credits Withdrawals/Debits Daily
Balance

Pending Transactions. _

Sm te oe

No pending transactions meet your search criteria. Please try again.
Posted Transactions

"WF Direct Pay-Payment- Consutting Page aati
a 19/20 March 15-21-Tran ID 0P74723395 =e 500.00 $23,995.56

seen WE Direct Pay-Payment- . Consuiting , a
i 19/20 (March 15-21-Tran 1D DP74723393 $2,500.00

gti Mg tome wi me ee

“WE Direct Pay-Payment- Consulting : _
03 a 20 March 15- 2i-Tran ID DP74723391 $2,500.00

| ian WE Direct P Pay-Payment- Consulting -
03/19/20 March 15-21-Tran ID DP74723649 $528.85

ONLINE TRANSFER TO GLOBE

PHOTO LLC BUSINESS CHECKING

03/19/20 yy KKB664 REF €IBO7TGPZK4 ON $1,000.00
03/19/20

er . + sin oe ee etetens ermi eee * ws seve See ant

~- ee nee ae fee wee seems

ares me ee

Totals : ” $158.605.39 $206,184.62
Case 20-11620-abl

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

3423/2020

Date

03/19/20

Wells Fargo

Description

ONLINE TRANSFER FROM PHOTO
FILE, LLC BUSINESS CHECKING
XXXXXX1618 REF #1BO7TGXK25 ON
03/19/20

$17,500.00

" ONLINE TRANSFER FROM MOVIE

03/19/20

Vesta cnet tes

03/19/20

03/19/20

03/19/20

mh re ne

03/19/20

03/18/20

03/18/20

03/17/20

03/17/20

03/17/20

ben aheruper Sennen me Ae a

03/16/20

03/16/20

eee nee

oe ~

Totals |

STAR NEWS LLC BUSINESS
CHECKING XXXXXX3855 REF
#IBO7TGXFOV ON 03/ 19/ 20

ONLINE TRANSFER FROM GLOBE
PHOTOS RETAIL, LLC BUSINESS
CHECKING XXXXXX0506 REF
#IBO7TGPQ3M ON 03/19/20

ONLINE TRANSFER FROM GLOBE

PHOTO LLC BUSINESS CHECKING $4,100.00
XXXXXX8664 REF #IBO7TGPN3P ON _—
03/19/20

ONLINE TRANSFER FROM GLOBE
PHOTO.LLC BUSINESS MARKET RATE
SAVINGS XXXXXX9561 REF
#IBO7TGPKW9 ON 03/ 19/. 20

ONLINE TRANSFER FROM GLOBE

PHOTO. LLC BUSINESS CHECKING $3,000.00
XXXXXX8664 REF #IBO7TDPMKF ON us
03/18/20

CHECK # 1490

BUSINESS TO BUSINESS ACH IRS

USATAXPYMT 031820

270047865899256 GLOBE PHOTOS
INC

WF Direct Pay-Payment- Expense
Reimbursement 03.17.20-Tran ID
DP74595591

WT FED#608582 PACIFIC COAST
BANK /FTR/BNF=Carlyon Cica Chtd
lolta Account SRF#¥
0W00000723519837
TRN#200317091044 RFB#
0W00000723519837

WIRE TRANS SVC CHARGE -
SEQUENCE: 200317091044 SRF#
0W00000723519837
TRN#200317091044 RFB#
0W00000723519837

eee a eee

PAYPAL INST XFER 200315 EBAY INC
MOVIE STAR NEWS LLC

DEPOSITED OR CASHED CHECK #
1487

$786.39

$400.00

$240.00

met geen werk me

cee RT a ARR wan

ae eae « ae

Deposits/Credits Withdrawals/ Debits

$158.605.39

Doc 15 Entered 04/02/20 17:18:40 Page 25 of 28

Ending
Baily
Balance
$800.00 $6,998.02
$23,852.88
$617.43 $31,650.90
$15,335.00
$30.00
$299.95 $47,633.33
$600.00
$206.184.62
Case 20-11620-abl Doc15 Entered 04/02/20 17:18:40 Page 26 of 28

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

3/23/2020

Date

ie Hed

03/13/20

03/12/20

03/12/20
03/12/20

03/12/20

03/12/20

03/12/20

03/11/20

03/ 1 1/ 20

03/11/20

eeaeneiteael

03/11/28

03/11/20

03/10/20

03/10/20

sestidten 4 «

03/10/20

03/09/20

Totals

Meet aS erwin deme mR RW em

Wells Fargo

Ending
Description Deposits/Credits Withdrawals/Debits Daily
Balance

races we - oye arene Genet ue fence

“ONLINE TRANSFER FROM PHOTO.
FILE, LLC BUSINESS CHECKING

YOOXKXK1618 REF FIBO7SKDIOF ON $40,000.00 $48,533.28
03/13/20

WF Direct Pay-Payment- Invoice .
1800-Tran ID DP74305999 | $500.00 $8,533.28

Bede a ay

WE Direct Pay-Payment- March 8 14
Consulting Services-Tran ID $2,500.00
DP74309823

WF Direct Pay-Payment- March 15
Consulting Services-Tran ID $1,445.84
DP74309821

WF Direct Pay-Payment- March 8-14
Consulting Services-Tran ID $2,500.00
DP74309819

Soe me ae oe nar

” WF Direct: Pay-Payment- March 8-14
Consulting Services-Tran ID $2,500.00
DP74309815

WF Direct Pay-Payment- Consulting oe
Services-Tran ID DP74309817 | $1,500.00

PAYPAL INST XFER 200311 GOOGLE __ :
GOOGLE S MOVIE STAR NEWS LLC $9.99 $19,179.12

CHECK C# 2101 a oo" $258.53

ee ee ve

ene een See wee See rae

* . ee te

“WT 20031 1-127684 P NATIONAL

WESTMINSTE /BNF=JAMES HALLAM $588.74
LTD. SRF# 0072701071780825 .
_TRN#200311127684 RFB#

“WIRE TRANS SVC CHARGE =

SEQUENCE: 200311127684 SRF# $35.00
0072701071780825 °
TRN#200311127684 RFB#

LSTDIBS.COM PAYMENT 200311 $410.00
000000147955569 CAPITAL ART INC

BILL PA YLINK mo
0087427 ON OBI $437.56 $19,661.38

BILL PAY SOUTHWEST GAS
CORPORATION. 130 ON-LINE $364.79
_ennocn4 1 003 ON 03- 10

“eDeposit in| Branch/Store 03/ 10/20
10:28:09 AM 7255 S RAINBOW BLVD. $15,000.00
LAS VEGAS NV 2206926400

~ tet epee

1m sete oe _ ve ra eee nee eee

BUSINESS TO BUSINESS ACH THE
HARTFORD NWTBCLSCIC 13882589 $248,74 $5,463.73
CAPITAL ART INC

$158,605.39 $206,184.62
Case 20-11620-abl

DocuSign Envelope ID: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

3173/2020

Date

03/09/20
03/09/20
03/09/20

03/09/20

03/ 09/20 20
03/09/20

03/09/20

03/06/20

" 03/05/20
03/05/20

03/05/20
03/05/20
03/05/20
03/05/20

ft Me eee enn mm

03/05/20

O37 04/20

Wee ee en ee

Totals —

"BILL PAY BANK OF AMERICA, N.A.

me apt tas ma a gaat

Wells Fargo

Description

oo ee cee Comme

ON-LINE xxxxxxxxx59399 ON 03-09
DIRECT PAY MONTHLY BASE

DIRECT PAY NONWF BUS PYMT
TRANS

DIRECT PAY WF BUSINESS PYMT
TRANS )

DIRECT PAY INDIVIDUAL PYMT
TRANS

ee are cee +

“ONLINE TRANSFER FROM PHOTO
FILE, LLC BUSINESS CHECKING
XXXXXX1618 REF #IBO7RVTI7G ON
03/09/20

ONLINE TRANSFER FROM PHOTO
FILE, LLC BUSINESS CHECKING
XXXXXX1618 REF #IBO7RMLYRS ON
03/07/20

BUSINESS TO BUSINESS ACH NV
Payroll DB INNGP-17 NGP-17 GLOBE
PHOTOS, INC,

CHECK # 1485
CHECK # 1486

wt FED#08961 CITY NATIONAL
BANK /FTR/BNF=Cashman Photo
SRF# 0072701064365364
TRN #200305082613 RFB#

$5,000.00

$2,000.00

A enna Cee te ee

me we ans ee ee

WT FED#08884 COMMERCIAL BANK
OF /FTR/BNF=Jondo Global Inc SRF#
0072701064214364

TRN# 200305082526 RFB¢

WIRE TRANS SVC CHARGE -
SEQUENCE: 200305082613 SRF#
0072701064365364
_FRN#200305082613 RFB#

“WIRE TRANS svc CHARGE - -
SEQUENCE: 200305082526 SRF#
0072701064214364
_TRN#200305082526 RFB#

“ONLINE TRANSFER FROM, GLOBE
PHOTO LLC BUSINESS CHECKING
XXXXXX8664 REF #IBO7RGDDSG ON
03/04/20

WE Direct Pay-Payment- Invoices-
Tran ID DP73778977

ee

$800.00

ss teen coe ae re

ape ee Ba eee ee

$158.605.39

Deposits/Credits Withdrawals/Debits

Doc 15 Entered 04/02/20 17:18:40 Page 27 of 28

Ending
Daily
Balance

eee ae te mm te rae see VE See eee

$1,549.85
. | $10.00.
$3.00

wt teense ae ae nm eee

a 00

#05 50

moe . ‘ ane

$26,869.01 $278.82

$5, 214. 1
$5, 167, 93

$27,147.83

$17,950.63

Fe ope meat et me ort isgel omy

$17,000.00

ag

$30.00

$30.00

a 000.00 $71,741.30

wre Bh an ees ihe ane

ent pee ae

$206. 184.62
Case 20-11620-abl Doc 15

DocuSign Envelope 1D: 85D3FF5F-7244-4703-AEA0-9994FA5AC97C

BAHZOW

Date

03/04/20

03/04/20

sew

03/04/20

03/04/20
03/04/20
03/03/20

03/03/20

03/02/20

Description

WF Direct Pay-Payment- 2020
Expense Reimbursement-Tran ID
DP73778979

ONLINE TRANSFER FROM PHOTO
FILE LLC BUSINESS CHECKING
XXXXXX1618 REF #I1B07R475BR ON
_03/ 04/20

~ ONLINE TRANSFER FROM ‘PHOTO.
FILE LLC BUSINESS CHECKING
XXXXXX1618 REF #IBO7R3NS8K3 ON
03/04/20

ONLINE TRANSFER FROM PHOTO
FILE LLC BUSINESS CHECKING
XXAXKKX1618 REF #IBO7R2ZXHK ON
03/ 04/20

1STDIBS. COM PAYMENT 200304
_000000146999762 CAPITAL ART INC

~ BUSINESS TO BUSINESS ACH
AUTHNET GATEWAY BILLING
XXXXX2612 CAPITAL ART, INC.

PURCHASE AUTHORIZED ON 03/01
PREMIER STORAGE SO 901-9217893
NY $580061570955488 CARD 1000

BUSINESS TO BUSINESS ACH IRS
USATAXPYMT 030220
270046245794289 GLOBE PHOTOS
INC

wine ee ee ee

03/02/20

03/02/20

03/02/20

BUSINESS TO BUSINESS ACH IRS
USATAXPYMT 030220
270046203085602 GLOBE PHOTOS
INC

PAYPAL INST XFER 200229 UBER
MOVIE STAR NEWS LLC

WF Direct Pay-Payment- Consulting
Services February 15-29-Tran ID
DP73632997

"BILL PAY NV ENERGY -SOUTHERN

03/02/20

Totals

Back to top

First
Previous
Next

NEVADA ON-LINE
KREXMXNKMKKKKKKXBZOO7 ON 03-02

wee

*Account Disclosures

Entered 04/02/20 17:18:40 Page 28 of 28

Wells Fargo

Deposits/Credits Withdrawals/Debits

$3,790.40

$5,000.00

$60,000.00

$4,000.00

$369.00
$53.05
$382.00
$45,420.88
$1,267.02
$9.29
$1,145.84
$134.01

$158,605.39 $206,184.62

Ree ay ete geet 2

Ending
Daily
Balance

pie aa

$23,162.70

$23,597.75
